DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Pundsack on Thursday, February 18, 2021.
The application has been amended as follows:
Claim 1 (Currently Amended):	A method of measuring the amount of an analyte in water, the method comprising the steps of:
	obtaining [[a]] two samples of known volume of the water containing [[an]] the analyte; 
	mixing a known amount of an isotopologue with each sample;
	mixing a colorimetric dye witheach sample; 
	in a first of the two samples, and not in a second of the two samples, to form a compound reactive with the colorimetric dye;
	mixing Raman-scattering nanoparticles with each sample;
	producing a Raman spectrum of each 
each Raman spectrum corresponding to the compound and the isotopologue within the Raman spectrum to quantify the analyte.  
Claim 2 (Currently Amended):	The method of claim 1 comprising splitting a sample in at least two parts to obtain the two samples
Claim 3  (Currently Amended):	The method of claim 1 wherein the step of treating the analyte in the first of the two samples occurs before the step of mixing the colorimetric dye with the first of the two samples
Claim 4 (Currently Amended): The method of claim 1 comprising of the two samples from a spectrum of the first of the two samples.   
Claim 5 (Currently Amended):	The method of claim 1 used to measure a concentration of metaldehyde using MBTH and heating of the sample to convert metaldehyde to acetaldehyde.
Claim 6 (Currently Amended):	The method of claim [[4]] 5 comprising measuring a background level of acetaldehyde in the first of the two samples.
Claim 7 (Original): 	 The method of claim [[4]] 5 comprising subtracting a spectrum for MBTH.
Claim 8 (Currently Amended): A method of detecting, or measuring the amount of, metaldehyde in water, the method comprising the steps of:

	mixing N-methylbenzothiazolinone-2-hydrazone (MBTH) with the sample; 
	mixing a known amount of an isotopologue of metaldehyde or acetaldehyde with the sample;
	heating the sample to convert metaldehyde to acetaldehyde;
	mixing Raman-scattering nanoparticles with the sample; 
	producing a Raman spectrum of the mixture;
	analyzing the Raman spectrum for the presence of MBTH-acetaldehyde by performing a ratiometric analysis of peaks or bands within the Raman spectrum corresponding to the MBTH-acetaldehyde and MBTH-acetaldehyde isotopologue.
Claim 9 (Cancelled)	
Claim 10 (Currently Amended):	 The method of claim 8 comprising,
	obtaining a second sample of the water;
	mixing MBTH with the second sample of the water; 
	mixing Raman-scattering nanoparticles with the second sample of the water; 
	producing a Raman spectrum of the mixture;
	analyzing the Raman spectrum for the presence of acetaldehyde in the second sample of the water; and.
	accounting for a background presence of acetaldehyde in the second sample of the water in the analysis of the presence of the analyte in the water.
 

Claim 12 (Previously Presented): The method of claim 8 comprising subtracting an MBTH spectrum.
Claim 13 (New): The method of claim 1 wherein the isotopologue in the first of the two samples is an isotopologue of the analyte or of the compound and wherein the isotopologue in the second of the two samples is an isotopologue of the compound.  


Allowable Subject Matter
Claims 1-8 and 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art reference, Peterman et al (US 2017/0074799), teaches a method of measuring the amount of an analyte in water (see [0098] which recites “a method of identifying an analyte in a mixture” and see further claim 37 and [0099] which recites that “the mixture includes water”), the method including the steps of:
obtaining two samples of known volume of the water containing the analyte (see [0011], which recites that a “In use, a mixture is prepared of a water sample containing the analyte under investigation” and [0024] which recites that “An exemplary water analysis system described herein can be used to provide on-site or in-field analysis of aqueous samples”); 

However, Peterman does not teach nor fairly suggests the steps of mixing a colorimetric dye with each sample and treating the analyte in a first of the two samples, and not in a second of the two samples, to form a compound reactive with the colorimetric dye (as required by claim 1).
However, Su et al (US 2007/0155020) teaches that Texas Red fluorescent dye is useful in Raman-active composite-organic-inorganic nanocluster-nanoparticles compounds.  
However, the combination of Peterman and Su neither teaches or fairly suggests a method including the step of splitting a sample in at least two parts to obtain the two samples, and the step of treating the analyte to form a compound reactive with the dye in one part and not in another part. Therefore, claim 1 is allowed because it is novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent claim 1.

The feature of “including the step of splitting a sample in at least two parts to obtain the two samples, and the step of treating the analyte to form a compound reactive with the dye in one part and not in another part” would allow one portion to be heated and digest the aldehyde, while the second portion is not heated, so that only the naturally occurring aldehyde reacts. The difference between the two measurements determines the metaldehyde concentration.  Therefore such feature as claimed is not currently taught in the prior and as such is an improvement thereof.
In addition, the feature of “mixing a known amount of an isotopologue of metaldehyde or acetaldehyde with the sample and  analyzing the Raman spectrum for the presence of MBTH-acetaldehyde by performing a ratiometric analysis of peaks or bands within the Raman spectrum corresponding to the MBTH-acetaldehyde and MBTH-acetaldehyde isotopologue” would allow for one to record the analyte and isotopologue spectra simultaneously, using ratiometric analysis of the composite spectrum to quantify the unknown analyte. Therefore such feature as claimed is not currently taught in the prior and as such is an improvement thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797